Certified State Law Question, No. 300CV7648. On preliminary memoranda pursuant to S.Ct.Prac.R. XVHI(6). The court will answer the following questions certified by the United States District Court for the Northern District of Ohio, Western Division:
“(1) Is an employee of a judicial corrections board hired to the staff of a community based correctional facility an at-will employee who serves at the pleasure of the Board?
“(2) Is an employee of a judicial corrections board hired to staff a community based correctional facility, who is subject to a 120 day initial review period pursuant to Board policy, entitled to ‘due process’ in the termination of her employment pursuant to O.A.C. § 5120:1-14-03(P) and R.C. § 5120.111.”
Resnick and Lundberg Stratton, JJ., dissent.
Sua sponte, the cause is set for argument.
Resnick and Lundberg Stratton, JJ., dissent.